This case is controlled by No. 3802, In Matter of Complaint of Robert Hoath La Follette et al. v. Rates of Albuquerque Gas 
Electric Company (N.M.) 17 P.2d 944,1 just decided; the only issue being the jurisdiction of the State Corporation Commission for the purposes of rate regulation over respondent, which owns and operates the local water light plants, supplying its products to the inhabitants of Santa Fe.
For the reasons stated in No. 3802, we must decline to enforce the order of the commission; and it is so ordered.
BICKLEY, C.J., and WATSON and SADLER, JJ., concur.
NEAL, J., did not participate.
1 37 N.M. 57.